


110 HR 658 RS: Natural Resource Protection

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 235
		110th CONGRESS
		1st Session
		H. R. 658
		[Report No. 110–105]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to enter into cooperative agreements to protect natural resources of units of
		  the National Park System through collaborative efforts on land inside and
		  outside of units of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Resource Protection
			 Cooperative Agreement Act.
		2.Cooperative
			 agreements for national park natural resource protection
			(a)In
			 GeneralThe Secretary of the
			 Interior (referred to in this Act as the Secretary) may enter
			 into cooperative agreements with State, local, or tribal governments, other
			 Federal agencies, other public entities, educational institutions, private
			 nonprofit organizations, or participating private landowners for the purpose of
			 protecting natural resources of units of the National Park System through
			 collaborative efforts on land inside and outside of National Park System
			 units.
			(b)Terms and
			 ConditionsA cooperative agreement entered into under subsection
			 (a) shall provide clear and direct benefits to park natural resources
			 and—
				(1)provide
			 for—
					(A)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
					(B)preventing,
			 controlling, or eradicating invasive exotic species that are within a unit of
			 the National Park System or adjacent to a unit of the National Park System;
			 or
					(C)restoration of
			 natural resources, including native wildlife habitat or ecosystems;
					(2)include a
			 statement of purpose demonstrating how the agreement will—
					(A)enhance
			 science-based natural resource stewardship at the unit of the National Park
			 System; and
					(B)benefit the
			 parties to the agreement;
					(3)specify any staff
			 required and technical assistance to be provided by the Secretary or other
			 parties to the agreement in support of activities inside and outside the unit
			 of the National Park System that will—
					(A)protect natural
			 resources of the unit of the National Park System; and
					(B)benefit the
			 parties to the agreement;
					(4)identify any
			 materials, supplies, or equipment and any other resources that will be
			 contributed by the parties to the agreement or by other Federal
			 agencies;
				(5)describe any
			 financial assistance to be provided by the Secretary or the partners to
			 implement the agreement;
				(6)ensure that any
			 expenditure by the Secretary pursuant to the agreement is determined by the
			 Secretary to support the purposes of natural resource stewardship at a unit of
			 the National Park System; and
				(7)include such other
			 terms and conditions as are agreed to by the Secretary and the other parties to
			 the agreement.
				(c)LimitationsThe
			 Secretary shall not use any funds associated with an agreement entered into
			 under subsection (a) for the purposes of land acquisition, regulatory activity,
			 or the development, maintenance, or operation of infrastructure, except for
			 ancillary support facilities that the Secretary determines to be necessary for
			 the completion of projects or activities identified in the agreement.
			(d)FundingFunds
			 available to carry out the provisions of this Act shall be limited to programs
			 and amounts specified in the statute for such use in the annual appropriation
			 Act for the National Park Service.
			
	
		June 26, 2007
		Reported without amendment
	
